1                                                                  The Honorable Marc L. Barreca
                                                                                       Chapter 11
2                                                                Hearing Location: TELEPHONIC
                                                   Hearing Date/Time: October 22, 2020 at 9:30 AM
3                                                                 Response Due: October 15, 2020

4

5
                          UNITED STATES BANKRUPTCY COURT
6
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7

8      In re                                            NO. 18-14536-MLB

9      TIMOTHY DONALD EYMAN,                            DECLARATION OF SUSAN EDISON IN
                                                        SUPPORT OF STATE OF
10                                                      WASHINGTON’S RESPONSE TO
                                             Debtor.
                                                        MOTION TO SELL DEBTOR’S
11
                                                        INTEREST IN MARITAL HOME
12

13
      I, Susan Edison, declare as follows:
14
      1. I am over the age of 18 and competent to testify on the matters contained in this declaration
15

16       and make this declaration based on my personal knowledge. I am an Assistant Attorney

17       General with the Washington State Attorney General’s Office, representing the State of

18       Washington in this matter. I am also familiar with the State’s proceedings in state court.
19    2. On October 14, 2020, the State performed a search on Redfin.com for the property located
20
         at 11913 59th Ave W, Mukilteo, WA 98275. This search yielded an estimated value for the
21
         property of $1,000,299.00. See https://www.redfin.com/WA/Mukilteo/11913-59th-Ave-W-
22
         98275/home/2844652.
23

24    3. On October 14, 2020, the State performed a search on Zillow.com for the property located

25       at 11913 59th Ave W, Mukilteo, WA 98275. This search yielded an estimated value for the

26
       DECLARATION OF SUSAN EDISON IN                     1               OFFICE OF THE ATTORNEY GENERAL
                                                                               Bankruptcy & Collections Unit
       SUPPORT OF STATE OF WASHINGTON’S                                          800 Fifth Avenue, Suite 2000
       RESPONSE TO MOTION TO SELL                                             Seattle, Washington 98104-3188
       DEBTOR’S INTEREST IN MARITAL HOME                                 Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 18-14536-MLB        Doc 304-1       Filed 10/15/20   Ent. 10/15/20 16:25:33              Pg. 1 of 2
1        property    of   $1,035,204.00.    See   https://www.zillow.com/homes/11913-59th-Ave-W-

2        Mukilteo,-WA,-98275_rb/38592087_zpid/.
3     4. Attached as Exhibit 1 to this Declaration is a true and correct copy of the Deed of Trust
4
         recorded on August 20, 1998, under Snohomish County Auditor’s file number 9808200301.
5
      5. Attached as Exhibit 2 is a true and correct copy of the court docket for the dissolution action,
6
         Timothy Donald Eyman v. Karen Joan Eyman, Snohomish County Superior Court cause
7

8        number 19-3-01149-31, obtained from the court’s Odyssey portal website on October 14,

9        2020.

10    6. Attached as Exhibit 3 is a true and correct copy of the February 14, 2020 Findings and Order
11       on ADR/Mediation Compliance Hearing, Timothy Donald Eyman v. Karen Joan Eyman,
12
         Snohomish County Superior Court cause number 19-3-01149-31, obtained from the court’s
13
         Odyssey portal website on October 14, 2020. By this order of the court, the dissolution action
14
         was dismissed.
15

16           I declare under penalty of perjury that the foregoing is true and correct.

17           EXECUTED this 15TH day of October, 2020.

18                                                  /s/ Susan Edison
19
                                                    Susan Edison, WSBA No. 18293
20                                                  Assistant Attorney General

21

22

23

24

25

26
       DECLARATION OF SUSAN EDISON IN                       2               OFFICE OF THE ATTORNEY GENERAL
                                                                                 Bankruptcy & Collections Unit
       SUPPORT OF STATE OF WASHINGTON’S                                            800 Fifth Avenue, Suite 2000
       RESPONSE TO MOTION TO SELL                                               Seattle, Washington 98104-3188
       DEBTOR’S INTEREST IN MARITAL HOME                                   Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 18-14536-MLB        Doc 304-1      Filed 10/15/20     Ent. 10/15/20 16:25:33               Pg. 2 of 2
